DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending, with claims 14-20 being withdrawn, below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a system for detecting a biosignal, classified in 600/378 (USPC) and A61B5/25 (CPC).
II. Claims 14-20, drawn to a method for delivering a detection system, classified in 600/378 (USPC) and A61B5/25 (CPC).
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus can utilize a materially different process for insertion which can include creating a burr hole for insertion, utilizing a delivery sheath for the physical insertion given the barbed structures, or allow the barbs to be initially deflated then inflated as Gerber (below) details. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Diana Lin on 11/11/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the set" in line two and “the same direction” in line three. There is insufficient antecedent basis for this limitation in the claim.
Claims 7-8 recite the limitation "the exposed contact regions" in lines one and two, respectively. There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the set of sensors" in lines six. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber US Publication 2008/0103578 (hereinafter Gerber).
Regarding claim 1, Gerber discloses a system for detecting a biosignal at a subcutaneous head region of a user ([0003] which mentions a system for sensing or stimulating within the brain), the system comprising: a biosignal sensor subsystem (Figure 14A), the biosignal sensor subsystem comprising: a coupling subsystem defining a series of exposed contact regions along a length of the coupling subsystem (318A is the base for the subsystem with exposed contacts 320); a set of barbed structures connected to the coupling subsystem (Figure 14A barbs 320 as well as Figure 18B elements 388); a sensor interface electrically connected to the series of 
Regarding claim 2, Gerber discloses that one or more barbed structures is arranged proximal to each of the set of exposed contact regions (Figures 14A as well as 18B), further wherein each of the set of barbed structures has the same orientation (both Figures show the same orientation of barbs).
Regarding claim 3, Gerber discloses that the coupling subsystem comprises at least one of: a wire bundle, the wire bundle comprising a plurality of wires (elements 124 best shown in Figure 6A which connects to the electrodes to the various embodiments); and a flexible printed circuit (where due to the punctuation the options of the “at least one of” are either a wire bundle or a flexible printed circuit). 
Regarding claim 8, Gerber discloses that each of the barbed structure is offset from each of the exposed contact regions (Figures 14A and 18B, both show the barbs offset slightly).
Regarding claim 9, Gerber discloses a  system for detecting a biosignal at a subcutaneous head region of a user ([0003] and [0057] which details the location as well as the sensing), the system comprising: a coupling subsystem comprising a series of sensors arranged along a length of the coupling subsystem (sensors 320 on system .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Morrow US Publication 2015/0164362 (hereinafter Morrow).
Regarding claims 4 and 10-11, Gerber is silent on the HPF connected to an amplifier though those are both extremely common circuits in EEG sensing devices. Morrow teaches an EEG signal monitoring device that includes a sensor interface comprising a high-pass filter having a predetermined minimum signal frequency (element 224), the sensor interface further comprising an amplifier coupled to the high-pass filter (element 230), wherein the predetermined minimum signal frequency is between 0.1 and 0.5 Hz ([0061]-[0062] where it details the combination of the filters ultimately passes a range of frequencies from 0.25-40HZ which is standard for EEG monitoring, though up to 50Hz has also been reasonable depending on the targeted waves). It would have been obvious to the skilled artisan before the effective filing date 
Regarding claim 6, Gerber discloses a plurality of the wire bundles (elements 124), wherein each of the plurality of wire bundles extends radially outward from the electronics subsystem (Figure 2 where the wires mentioned above extend outward radially from the electronics subsystem at 12 towards electrodes at 112, see also Figure 6A showing the general extension).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Melosh et al. US Publication 2016/0128588 (hereinafter Melosh).
Regarding claim 5, Gerber is silent on the coupling subsystem comprising poly(3,4-ethylenedioxythiophene). Melosh teaches an implantable neural device that includes a coupling subsystem (214) that further includes a coating of PEDOT over the electrodes ([0049]). It would have been obvious to the skilled artisan before the effective filing date to utilize the material PEDOT as taught by Melosh with the device of Gerber in order to reduce the overall impedance.
Regarding claim 13, Gerber is silent on the optical sensor. Melosh teaches an optical sensor electrically connected to the electronics subsystem ([0013] which details such a sensor for imaging or optical detection within the brain). It would have been obvious to the skilled artisan before the effective filing date to utilize the optical sensor as taught by Melosh with the device of Gerber in order to allow for additional sensing using the same device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Wechter US Publication 2015/0246217 (hereinafter Wechter).
Regarding claim 7, Gerber is silent on the exposed contact regions comprises a length between two and three millimeters. Wechter teaches an implantable neural stimulator that includes exposed contact region of 2-3mm ([0080] which details the electrodes can be at a length from 1-5mm preferably 2-4mm). The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Therefore, it would have been obvious to the skilled artisan before the effective filing date to optimize the sizing of the contact regions as taught by Wechter with the device of Gerber as the device would still function for the same purpose of sensing/stimulating neural tissue.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Nurmikko et al. US Publication 2014/0094674 (Hereinafter Nurmikko).
Regarding claim 12, Gerber is silent on there being multiple subsystems. Nurmikko teaches an implantable neural sensing device that includes a plurality of the coupling subsystems (elements 104-107), each of the coupling subsystems comprising a wire bundle ([0057]), wherein the electronics subsystem in an installed configuration is arranged subcutaneously at a second head region of the user (electronics subsystem 101 as per Figure 1 is as a different part of the head), the second head region arranged inferior to the first head region (the device is fully capable of being implanted at any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794